Mr. Justice Huger
delivered the opinion of the court.
It is not pretended that the plaintiff is not bound to post his rule to plead within the day and year from the filing of his declaration; but it is contended that a plaintiff in re-plevin so called, is in fact defendant, and therefore not bound by those rules which apply to plaintiffs generally. However different in some respects the plaintiff in re-plevin may be from plaintiffs generally, he must be governed by the same rules, when similarly situated. In filing his declaration and posting his rule to plead, there is no difference between them, and the same rules which govern in one case, extend to all. If the plaintiff in replevin were not bound to post his rule, neither would he be bound to declare, and if not bound to declare within a- fixed period; it is difficult to imagine how and when the suit would terminate.
The motion is refused.